Exhibit 10.6
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT
     This Amendment No. 2 to Employment Agreement is entered into this
September 28, 2011 by Vistaprint USA, Incorporated (the “Company”) and Robert S.
Keane (the “Employee”). The Company and the Employee previously entered into an
Employment Agreement dated September 1, 2009, as amended (the “Agreement”), and
now wish to amend the Agreement further to reflect the Employee’s compensation
for the Company’s 2012 fiscal year.
     The parties agree as follows:
     1. Compensation and Benefits.
          1.1 Salary. The Company shall pay the Employee, in accordance with the
Company’s regular payroll practices, an annualized base salary of $128,768
(approximate, based on the 30-day trailing average currency exchange rate in
effect at May 5, 2011) for the one-year period commencing on July 1, 2011.
          1.2 FY 2012 Incentive Compensation. The Employee is entitled to
receive the bonuses, incentive awards and equity compensation awards for the
Company’s fiscal year 2012 described on Schedule A.
          1.3 Withholding. All salary, bonus and other compensation payable to
the Employee is subject to applicable withholding taxes.
     2. No Other Modification. Except as specifically modified by this
Amendment, the Agreement remains unchanged and in full force and effect.
     The parties have executed this Agreement as of the date set forth above.

            VISTAPRINT USA, INCORPORATED
      By:   /s/ Lawrence A. Gold         Title: General Counsel and Senior Vice
President              EMPLOYEE
      /s/ Robert S. Keane       Robert S. Keane           

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Compensation Payable by the Company for fiscal year 2012
Annual base salary of $128,768*.
Annual incentive, pursuant to the terms of the Employee’s award agreement under
the Vistaprint Performance Incentive Plan for Covered Employees, with a target
amount of $877,365* subject to the satisfaction of the performance criteria set
forth in such award agreement.
Long-term cash incentive, pursuant to the terms of the Employee’s award
agreement under the Vistaprint Performance Incentive Plan for Covered Employees,
with a target amount of $570,000 payable over four years subject to the
satisfaction of the performance criteria set forth in such award agreement.
Long-term equity incentive, pursuant to the terms of the Employee’s grant
agreements under the Vistaprint Amended and Restated 2005 Equity Incentive Plan:
     Share options with Black Scholes value of $2,850,000
     Restricted share units with value at grant of $2,280,000
 

*   Approximate, based on the 30-day trailing average currency exchange rate in
effect at May 5, 2011

 